UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                                 Before
              F.D. MITCHELL, J.A. FISCHER, M.K. JAMISON
                        Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                        JEREMY A. SNEARL
                 INFORMATION SYSTEMS TECHNICIAN
                      SEAMAN (E-3), U.S. NAVY

                            NMCCA 201300446
                        SPECIAL COURT-MARTIAL

Sentence Adjudged: 24 September 2013.
Military Judge: CDR Marcus N. Fulton, JAGC, USN.
Convening Authority: Commanding Officer, USS CHAFEE
(DDG 90).
Staff Judge Advocate's Recommendation: LT M.L. Gardner,
JAG, USN.
For Appellant: CAPT Stephen White, JAGC, USN.
For Appellee: Maj Crista Kraics, USMC.

                              22 July 2014

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.


PER CURIAM:

     A military judge sitting as a special court-martial
convicted the appellant, pursuant to his pleas, of wrongful use
of marijuana, aggravated assault, communicating a threat and
disorderly conduct in violation of Articles 112a, 128, and 134,
Uniform Code of Military Justice, 10 U.S.C. §§ 912a, 928, and
934. The military judge sentenced the appellant to eight
months’ confinement, reduction to pay grade E-1, forfeiture of
$400.00 pay per month for eight months, and a bad-conduct
discharge. Pursuant to a pretrial agreement, the convening
authority (CA) suspended all confinement in in excess of six
months and suspended adjudged forfeitures for six months from
the date of his action contingent upon the appellant
establishing an allotment for his spouse. The CA otherwise
approved the adjudged sentence and except for the punitive
discharge ordered it executed.1

     The appellant asserts that the military judge erred by
failing to specifically award sentence credit pursuant to United
States v. Pierce, 27 M.J. 367 (C.M.A. 1989) for the appellant’s
prior nonjudicial punishment (NJP) for the Article 112a offense.
After carefully considering the record of trial, the appellant’s
assigned error, and the pleadings of the parties, we conclude
that the findings are correct in law and fact, however we agree
that the military judge failed to clearly articulate his
application of Pierce credit and therefore we order corrective
action on the sentence in our decretal paragraph. Following our
corrective action no error materially prejudicial to the
substantial rights of the appellant remains.

                                   Background

     On 31 May 2013, the appellant was awarded NJP for
wrongfully using of marijuana on or about 11 May 2013. He was
awarded restriction, extra duties, forfeiture of half months’
pay for 2 months, and reduction one pay grade. In addition to
standing trial for aggravated assault, communicating a threat,
and disorderly conduct, the appellant was charged with and pled
guilty to smoking marijuana on 11 May 2013, the identical
offense for which he received NJP.

     At the court-martial, the trial counsel, trial defense
counsel, and the military judge agreed to the following:

        1. The appellant’s court-martial charge for wrongful
        use of marijuana was the same conduct for which he
        previously received NJP;

        2. The appellant was entitled to twenty-eight days of
        confinement credit for restriction and extra duties
        the appellant completed as a result of the NJP. The
        Pierce credit for restriction and extra duties awarded
1
    The CA also deferred and waived imposition of automatic forfeitures.


                                        2
     at NJP was determined by using the Table of Equivalent
     Nonjudicial Punishments. Military Judge’s Bench Book.
     Dept. of Army Pamphlet 27-9, Table 2-7 (1 Jan 2010);2

     3. The appellant was entitled to 91 days of pretrial
     confinement credit pursuant to United States v. Allen,
     17 M. J. 126 (C.M.A. 1984). Record at 66; and

     4. The Pierce and Allen credit totaled one hundred
     and nineteen days of confinement credit. Id. 69-71.

      The military judge stated, “[w]hat I am inclined to do
then is award 91 days of Allen credit, 12 days of credit for
restriction, 16 days of credit for the . . . extra duty . . .
for a total of 119 days of credit toward confinement. Id. at
73. The CA recognized and credited the appellant for this
confinement time. CA’s Action at 3. The Government also
believed that the appellant was entitled to 30 days confinement
credit for the forfeitures awarded at NJP. Record at 66.
However, the military judge stated, “[w]ith respect to
forfeitures and reductions, I will take into consideration and
give dollar-for-dollar and stripe-for-stripe credit for
forfeitures that have already been executed and reductions that
have already been executed.” Id. at 73.

                                 Discussion

     The appellant avers that the military judge erred by
failing to fully and specifically articulate on the record his
calculations of credit for the appellant’s prior award of NJP
for the same offense. As the military judge made clear, he
calculated credit for the appellant’s restriction and extra
duties; however, the issue in dispute is the amount of credit,
if any, that the appellant received for the forfeitures totaling
$2114.00 and the reduction in pay grade he was awarded at NJP.
Record at 70, 73.

     “[A]n accused must be given complete credit for any and all
nonjudicial punishment suffered: day-for-day, dollar-for-dollar
stripe-for-stripe.” Pierce, 27 M.J. at 369. After announcing
the sentence, the military judge stated, “[f]or the benefit of
appellate authorities, I’d like to state that in considering

2
   Twenty-three days of restrictions is equivalent   to twelve days of
confinement credit. (One day of confinement equals   2 days of restriction)
Twenty three days of extra duties is equivalent to   sixteen days of
confinement credit. (One day of confinement equals   one half day of extra
duties).
                                      3
reduction and forfeitures, I did take into account the reduction
and forfeitures that were awarded at NJP and gave them dollar-
for-dollar and stripe-for-stripe consideration.” Record at 96.
However, the military judge offered no further details on his
credit calculation for forfeitures and reduction. “In a judge-
alone trial . . . the military judge will state on the record
the specific credit awarded for the prior punishment.” United
States v. Gammons, 51 M.J. 169, 184 (C.A.A.F. 1999). While the
adjudged forfeitures were substantially below the authorized
maximum, we decline to speculate as to what credit the military
judge gave with respect to forfeitures and reduction. We will
resolve the doubt in the appellant’s favor and order credit to
ensure that he is not punished twice for the same offense.

                                 Conclusion

     The findings are affirmed. Only so much of the sentence
that provides for reduction to pay grade E-2, forfeiture of
$135.00 pay per month for eight months, confinement for eight
months and a bad-conduct discharge is affirmed.3

                                       For the Court



                                       R.H. TROIDL
                                       Clerk of Court




3
   We determined the forfeiture amount by subtracting the total amount of
forfeitures awarded at NJP, $2,114.00 from the total amount awarded by the
military judge, $3,200.00, and dividing it by eight months.

                                      4